                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

LEWIS CHARLES JENKINS,        )               CV 18-00485-LEK-RT
                              )
          Plaintiff,          )
                              )               ORDER ADOPTING
     vs.                      )               MAGISTRATE JUDGE’S
                              )               FINDINGS AND
RONALD REAGEN,                )               RECOMMENDATION
                              )
          Defendant.          )
_____________________________ )

                  ORDER ADOPTING MAGISTRATE JUDGE’S
                    FINDINGS AND RECOMMENDATION

         Findings and Recommendation having been filed and served on all parties

on December 14, 2018, and no objections having been filed by any party,

         IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to Title 28,

United States Code, Section 636(b)(1)(C) and Local Rule 74.2, the “Findings and

Recommendation To Dismiss With Prejudice Petition Under 18 U.S.C. § 2254 For

Writ of Habeas Corpus”, ECF NO. [4] are adopted as the opinion and order of this

Court.

         IT IS SO ORDERED.
    DATED AT HONOLULU, HAWAII, January 7, 2019.


                             /s/ Leslie E. Kobayashi
                             Leslie E. Kobayashi
                             United States District Judge




LEWIS CHARLES JENKINS VS. RONALD REAGEN; CIVIL 18-00485 LEK-RT;
ORDER ADOPTING MAGISTRATE JUDGE’S FINDINGS AND RECOMMENDATION
